DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/09/2020 and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
The instant application claims priority to JP 2017-136725, which was filed on 07/13/2017.  A certified copy of the Japanese patent application has been received.


Claims 1-4,  6-11 are pending.

     Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s attorney on 03/10/2022.
The application has been amended as follows:

In the Claims:
1. (Currently Amended)  An electronic control device comprising:
	a memory that stores a plurality of divided programs with a total number of m obtained by dividing a program, and stores a verification authenticator;
	a cryptographic operation unit that generates a plurality of partial authenticators with a total number of m for the plurality of divided programs, respectively, by a cryptographic operation;
	an authenticator operation unit that generates a n-th operation authenticator by performing a logic operation using a n-th partial authenticator and a (n-1)-th operation authenticator which is generated by performing the logic operation using first to (n-1)-th partial authenticators;
	an authenticator storage unit that stores the n-th operation authenticator;
	a next generation object storage unit that stores information for specifying one of the divided programs that generates a (n+1)-th partial authenticator; and
	a verification unit that verifies a falsification of the program by determining whether the verification authenticator matches a m-th operation authenticator,
wherein:
	the cryptographic operation unit, the authenticator operation unit and the verification unit are provided by a processor and; 
	wherein the logic operation performed by the authenticator operation unit includes an exclusive disjunction or negation of an exclusive disjunction;
	the exclusive disjunction is defined as an XOR operation; and
	the negation of exclusive disjunction is defined as an XNOR operation.

2. (Currently Amended)  The electronic control device according to claim 1, wherein:

the authenticator storage unit is provided by another memory; and
the next generation object storage unit is provided by a further another memory.

3. (Original) The electronic control device according to claim 1, wherein:
	the cryptographic operation unit generates the n-th partial authenticator after the authenticator operation unit generates the (n-1)-th operation authenticator;
	the authenticator operation unit generates the n-th operation authenticator by performing the logic operation using the n-th partial authenticator and the (n-1)- th operation authenticator stored in the authenticator storage unit; and
	the authenticator storage unit overwrites the (n-1)-th operation authenticator with the n-th operation authenticator to store the n-th operation authenticator.

4. (Original) The electronic control device according to claim 1, wherein:
	the memory stores one verification authenticator;
	the authenticator operation unit performs the logic operation using all the partial authenticators to generate one operation authenticator; and
	the verification unit verifies an existence or absence of the falsification of the program by determining whether the one verification authenticator matches the one operation authenticator.

5. (Cancelled) 

6. (Currently Amended) A program falsification detection method comprising:
	generating a plurality of partial authenticators with a total number of m for a plurality of divided programs with a total number of m obtained by dividing a program, respectively, according to a cryptographic operation;
	generating a n-th operation authenticator by performing a logic operation using a n-th partial authenticator and a (n-1)-th operation authenticator which is generated by performing the logic operation using first to (n-1)-th partial authenticators obtained in the generating of the plurality of partial authenticators;
wherein the logic operation includes an exclusive disjunction or negation of an exclusive disjunction;
	the exclusive disjunction is defined as an XOR operation; and
	the negation of exclusive disjunction is defined as an XNOR operation;
	storing the n-th operation authenticator;
	storing information for specifying one of the divided programs that generates a (n+1)-th partial authenticator; and
	verifying a falsification of the program by determining whether a m-th operation authenticator matches a verification authenticator obtained preliminarily.

7. (Original) The program falsification detection method according to claim 6, wherein:
	when an electronic control device is activated, the generating of the partial authenticators, the generating of the n-th operation authenticator, the storing of the
n-th operation authenticator, the storing of the information and the verifying are performed.

8. (Original) The program falsification detection method according to claim 6, wherein:
	when an electronic control device switches from a low power consumption mode to a normal mode, the generating of the partial authenticators, the generating of the n-th operation authenticator, the storing of the n-th operation authenticator, the storing of the information and the verifying are performed.

9. (Currently Amended) A computer readable non-transitory tangible storage medium including instructions executed by a computer, the instructions comprising:
	generating a plurality of partial authenticators with a total number of m for a plurality of divided programs with a total number of m obtained by dividing a program, respectively, according to a cryptographic operation;
	generating a n-th operation authenticator by performing a logic operation using a n-th partial authenticator and a (n-1)-th operation authenticator which is generated by performing the logic operation using first to (n-1)-th partial authenticators obtained in the generating of the plurality of partial authenticators;
wherein the logic operation includes an exclusive disjunction or negation of an exclusive disjunction;
	the exclusive disjunction is defined as an XOR operation; and
	the negation of exclusive disjunction is defined as an XNOR operation;
storing the n-th operation authenticator;
storing information for specifying one of the divided programs that generates a (n+1)-th partial authenticator; and
	verifying a falsification of the program by determining whether a m-th operation authenticator matches a verification authenticator obtained preliminarily.

10. (Original) The computer readable non-transitory tangible storage medium according to claim 9, wherein:
	when an electronic control unit is activated, the computer executes the instructions.

11. (Original) The computer readable non-transitory tangible storage medium according to claim 9, wherein:
	when an electronic control device switches from a low power consumption mode to a normal mode, the computer executes the instructions. 

				     Allowable Subject Matter
Claims 1-4,  6-11 are allowed.
Reason for allowance
The invention defined in claims 1, 6 and 9 are not suggested by the prior art of record. 
“generating a n-th operation authenticator by performing a logic operation using a n-th partial authenticator and a (n-1)-th operation authenticator which is generated by performing the logic operation using first to (n-1)-th partial authenticators obtained in the generating of the plurality of partial authenticators;
wherein the logic operation includes an exclusive disjunction or negation of an exclusive disjunction;
	the exclusive disjunction is defined as an XOR operation; and
	the negation of exclusive disjunction is defined as an XNOR operation;
storing the n-th operation authenticator;
storing information for specifying one of the divided programs that generates a (n+1)-th partial authenticator.” and similar limitations of independent claims 6 and 9 in combination with the other claimed features as a whole.
Therefore, independent claims 1, 6 and 9 are allowed.
Dependent claims 2-4, 7-8, 10 and 11 are also allowed based on their dependencies on independent claims 1, 6 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493